Citation Nr: 0327064	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel





INTRODUCTION

The veteran had active service between March 1966 and 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York (NY), that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and a February 
2002 rating decision issued by the RO that reopened and 
denied the veteran's claim of entitlement to service 
connection for residuals of a left knee injury (which the RO 
characterized entitlement to service connection for a left 
knee medial meniscal tear, patellar fracture, and 
osteoarthritis).  The veteran has perfected a timely appeal.


FINDINGS OF FACT

1.  The evidence does not support a finding that the veteran 
was exposed to herbicides during service.

2.  There is no competent medical evidence linking the 
veteran's currently diagnosed diabetes mellitus to service.

3. The veteran's diabetes mellitus was first manifest many 
years after service and is unrelated to any disease or injury 
incurred in service.

4.  In an April 1997 decision, the Board denied, as not well 
grounded, the claim of entitlement to service connection for 
a left knee disability, to include medial meniscal tear, 
patellar fracture, and osteoarthritis.

5.  The evidence received since the April 1997 Board decision 
is so significant that it must considered (with the other 
evidence of record) in order to fairly decide the merits of 
the claim of entitlement to service connection for a left 
knee disability.

6.  The evidence does not support a finding that the veteran 
suffers from the residuals of a left knee injury, to include 
arthritis, that occurred during service or was manifested 
within one year thereafter.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

2.  The evidence received since the April 1997 Board decision 
that denied service connection for a left knee disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) (2002) 
(effective prior to August 29, 2001).

3.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by active military service, nor may 
arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for residuals 
of a left knee injury.  In letters dated in May 2001 and 
March 2002, the veteran and his representative were informed 
of VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his claims.  
The veteran and his representative were provided with a copy 
of the appealed rating decisions and a statement of the case.  
These documents provided them with notice of the law and 
governing regulations, including the VCAA, as well as the 
reasons for the determinations made regarding his claims and 
the requirement to submit medical evidence that established 
entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for residuals 
of a left knee injury.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  VA also has obtained the veteran's 
service personnel records in order to verify whether the 
veteran was exposed to herbicides during service.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for diabetes 
mellitus, including based on exposure to herbicides, and for 
residuals of a left knee injury poses no risk of prejudice to 
the veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims entitlement to service connection, the Board will 
examine each disability in turn and adjudicate whether the 
veteran is entitled to service connection for diabetes 
mellitus, including based on exposure to herbicides, and for 
a left knee disability to include whether new and material 
evidence has been received to the previously denied claim of 
April 1997..

Diabetes Mellitus

A review of the veteran's service medical records indicates 
that he reported no pertinent medical history at the time of 
his pre-induction physical examination in January 1966.  
Clinical evaluation of the veteran revealed no pertinent 
results, and he was found qualified for service.

The veteran's service medical records are completely negative 
for any in-service diagnosis or treatment of diabetes 
mellitus.

The veteran reported no pertinent medical history at the time 
of his separation physical examination in November 1969.  
Clinical evaluation of the veteran revealed no pertinent 
results, and he was found qualified for separation from 
service.

A review of the veteran's service personnel records indicates 
that he was a processing clerk at the Consolidated Base 
Personnel Office, 8th Combat Support Group, Ubon Airfield, 
Thailand, between September 1968 and September 1969.  On the 
relevant copies of the veteran's Air Force Form 909, "Airman 
Performance Report," prepared while he was assigned to the 
8th Combat Support Group and dated in March and August 1969, 
the veteran's superior officers noted that his duties 
included the in-processing and out-processing of airmen 
assigned to the 8th Tactical Fighter Wing and other units.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was Personnel Specialist.  He 
also was awarded the Republic of Vietnam Campaign Medal and 
the Vietnam Service Medal with 1 Bronze Service Star.

On a VA Form 21-4138 received at the RO in March 2001, the 
veteran filed a claim of entitlement to service connection 
for diabetes mellitus, including based on exposure to 
herbicides.  He stated that he began treatment for this 
disease in April 1995.

In a statement submitted to the RO in May 2001, the veteran 
stated that his diabetes-related problems included headaches, 
dizziness, upset stomach, tiredness, and cuts and bruises 
that did not heal properly or left severe scars.  

A review of the veteran's private outpatient treatment 
records from R.T., M.D., Watertown, NY, for the period of 
November 1993 to January 2001 indicates that, on examination 
in November 1993, the veteran reported that he was doing well 
and he was asymptomatic.  Physical examination of the veteran 
revealed no pertinent results, and the assessment included 
non-insulin dependent diabetes mellitus (NIDDM).  This 
assessment was changed to insulin-dependent diabetes mellitus 
(IDDM) following physical examination in November 1999.  
Physical examination of the veteran in May 2000 revealed no 
edema and no foot ulcers, and the assessment was unchanged.

A review of the veteran's private outpatient treatment 
reports from the VA Medical Center in Syracuse, NY 
(hereinafter, "VAMC Syracuse"), for the period of October 
1995 to October 2000 indicates that the veteran was seen on 
two occasions during this period for diabetes mellitus.  On 
VA outpatient examination in August 2000, the veteran had no 
pertinent complaints.  Physical examination of the veteran 
revealed no edema and no sores on his extremities.  The 
assessment included diabetes mellitus, and it was unchanged 
on subsequent VA outpatient examination in October 2000.

A review of the veteran's post-service outpatient treatment 
records from R.I., M.D., Joslin Center for Diabetes, 
Syracuse, NY (hereinafter, "Dr. R.I."), for the period from 
March 2000 to May 2001 indicates that, on examination in 
March 2000, the veteran complained of rare hypoglycemia.  
Physical examination of the veteran revealed no pertinent 
results.  The assessment was fairly controlled diabetes 
mellitus.  The veteran reported occasional hypoglycemia on 
examination in June 2000, but the assessment was unchanged.  
No changes were noted on subsequent physical examinations in 
October 2000 and January and May 2001, and the assessment was 
unchanged.  In a letter dated in October 2000, Dr. R.I. 
stated that the veteran had been diagnosed with type 2 
diabetes mellitus complicated by hypertension and neuropathy.

On VA outpatient diabetes mellitus examination at the VA 
Medical Center in Buffalo, NY, in October 2001, the veteran's 
residual diabetes-related complaints were that he felt 
"nervous and shaky" if he ate a late lunch, and he had eye 
problems and numbness in both of his big toes.  It was noted 
that the veteran had been diagnosed with diabetes in 1993.  
The veteran reported that he experienced some retinopathy and 
also neuropathy.  Physical examination of the veteran 
revealed warm skin with somewhat diminished sensation 
bilaterally in the soles of his feet, good sensation in his 
feet and legs, palpable dorsalis pedis and posterior tibial 
pulses bilaterally, no sores, and his skin was in good 
condition.  The assessment was diabetes type II, with 
retinopathy and peripheral neuropathy.

On a Notice of Disagreement received at the RO in March 2002, 
it was noted that the veteran's DD-214 showed that he had 
received the Republic of Vietnam Service Medal with 1 Bronze 
Service Star and the Republic of Vietnam Campaign Medal.  It 
was contended that, while assigned to the 8th Combat Support 
Group in Thailand during the Vietnam Conflict, the veteran's 
duties had included traveling to Vietnam for pay and 
personnel matters.  Additionally, it was contended that the 
veteran had passed through Tan Son Nhut Air Base, Saigon, 
Vietnam, on arriving and departing from his tour of duty in 
southeast Asia.  

On a VA Form 21-4138 received at the RO in April 2002, 
additional information was provided concerning the veteran's 
service in Thailand during the Vietnam Conflict.  It was 
noted that the veteran had departed for Thailand from Mather 
Air Force Base, California, on or about September 12, 1968, 
on a commercial airliner, and had flown to Thailand via 
Hawaii and Vietnam, arriving at Tan Son Nhut Air Force Base, 
Saigon, Vietnam, on or about September 13, 1968.  The veteran 
transferred to a military aircraft and then proceeded to Don 
Muang Airport, Bangkok, Thailand, arriving there on or about 
September 14, 1968.  The veteran finally arrived at his new 
unit, assigned to Ubon Airfield, Thailand, on or about 
September 16, 1968.  It also was noted that the veteran's 
duties while serving in Thailand involved maintaining pay 
records for U.S. Air Force personnel in southeast Asia and 
that he traveled to Tan Son Nhut Air Force Base once on 
official business at an unknown date during his tour of duty 
in southeast Asia.

A review of the veteran's VA outpatient treatment reports 
from the VA Community-Based Outpatient Clinic (CBOC) in 
Watertown, NY, for the period of June 2001 to February 2002 
indicates that, on physical examination in October 2001, the 
veteran's extremities were pink in color, warm in 
temperature, and his sensation to filament was decreased in 
both great toes.  The assessment included diabetes mellitus.  
On follow-up VA outpatient examination in February 2002, no 
complaints were noted.  Physical examination of the veteran 
revealed no pertinent results, and the assessment included 
diabetes mellitus.

VA requested the veteran's service personnel records from the 
National Personnel Records Center in St. Louis, Missouri 
(hereinafter, "NPRC"), in March 2002.  NPRC responded in 
April 2002 with a statement that it had no records of Vietnam 
service for the veteran.  NPRC also stated that the veteran 
had received the Vietnam Service Medal and had served in 
Thailand from September 12, 1968, to September 10, 1969.

In August 2002, the veteran's service representative provided 
VA with copies of correspondence from the Defense Finance and 
Accounting Service, Denver, Colorado (hereinafter, "DFAS"), 
concerning the veteran's in-service payroll records.  A 
review of this correspondence indicates that, in June 2002, 
the veteran's service representative had requested these 
records from DFAS in order to substantiate the veteran's 
contention that he had, in fact, served in Vietnam.  In June 
2002, DFAS responded that it had no records for the veteran.

On a VA Form 9 filed at the RO in August 2002, it was 
contended that the veteran traveled to Vietnam during service 
in Thailand between September 1968 and September 1969 "for 
purposes consistent with" his official duties.  It also was 
contended that DFAS had not responded fully to requests for 
the veteran's payroll records.  And, in a brief submitted on 
the veteran's behalf to the Board in November 2002, it was 
noted that it was difficult to confirm that the veteran, in 
fact, had been in Vietnam during service.

Left Knee Disability

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints.

The veteran reported no history of swollen or painful joints, 
broken bones, arthritis, or knee trouble on the medical 
history report that accompanied his January 1966 pre-
induction physical examination.  Clinical evaluation of the 
veteran revealed no pertinent results, and he was found 
qualified for service.

A review of an "Accident Report" included in the veteran's 
claims folder indicates that, on November 27, 1968, the 
veteran was proceeding hastily across the road in front of 
the mail room on base when his left knee gave out and he 
fell, injuring his knee.  It also was noted on this report 
that the veteran was treated for an abrasion of the left knee 
on November 27, 1968, and that he would not lose any time and 
was not authorized for light duty as a result of this 
accident.

A review of the veteran's service medical records reveals 
that he reported to the Dispensary, 8th Combat Support Group, 
Ubon Royal Thailand Air Force Base, Thailand, on November 27, 
1968, with complaints of an injury to the left knee.  The 
veteran stated that, while crossing the street in front of 
the mail room, he tripped and fell, injuring his left knee.  
The diagnosis was abrasion of the left knee, and the veteran 
was advised to return on the following day if his knee felt 
worse.  The veteran returned to this facility on the 
following day for treatment of an unrelated ailment and 
reported no left knee problems at that time.

The veteran reported no history of swollen or painful joints, 
broken bones, arthritis, or knee trouble on the medical 
history report that accompanied his November 1969 separation 
physical examination.  Clinical evaluation of the veteran 
revealed no pertinent results, and he was found qualified for 
separation from service.

A review of the veteran's private outpatient treatment 
records from J.B.F., M.D., Watertown, NY (hereinafter, "Dr. 
J.F."), for the period of July 1972 to September 1994 
reveals that the veteran was seen by this examiner throughout 
this period for left knee-related complaints.  For example, 
on examination in July 1972, the veteran complained of an on-
the-job injury to his left knee.  He stated that he had no 
symptomatology with reference to his left knee prior to an 
on-the-job injury in June 1972 when a refrigerator had fallen 
on both of his knees.  He also stated that his right knee had 
not bothered him since this on-the-job injury and that his 
left knee ached at night and hurt with any twisting motion.  
Physical examination of the veteran's left knee revealed a 
range of motion from 0 to 100 degrees producing pain at both 
extremes, tenderness to palpation along the anterior medial 
joint line, no tenderness over the medial collateral 
ligament, no effusion, and no ligamentous instability.  X-
rays were obtained and interpreted as showing no evidence of 
fracture or dislocation, soft tissue swelling, or arthritic 
change.  The impressions were left knee sprain and possible 
torn medial meniscus.  The veteran regained a full range of 
motion in his left knee in July 1972.  

On follow-up examination by Dr. J.F. in December 1972, the 
veteran complained of catching or locking in his left knee.  
Physical examination of the veteran's left knee revealed 
tenderness in the posterior medial joint line, a clicking 
sensation, and a negative McMurray's test.  X-rays were 
obtained and interpreted as normal.  The assessment was 
changed to a torn medial meniscus of the left knee.  

The veteran was hospitalized at Mercy Hospital, Watertown, 
NY, in January 1973 for left knee problems.  On admission, it 
was noted that the veteran first injured his left knee in 
June 1972 when a refrigerator fell on it (as noted above).  
It also was noted that, although his left knee had initially 
improved following treatment, it had worsened again in 
November 1972.  Finally, it was noted that the veteran's 
medical history was excellent with no serious illnesses or 
injuries.  On admission, physical examination of the 
veteran's left knee revealed a full range of motion, no 
instability, no effusion, some tenderness in the 
retropatellar region, and tenderness along the medial joint 
line.  X-rays were obtained and interpreted as normal.  The 
provisional diagnosis following admission was torn medial 
meniscus, left.  While hospitalized at this facility, the 
veteran underwent an arthrotomy on the left knee.  The pre-
operative diagnosis was torn medial meniscus of the left 
knee, and the post-operative diagnosis was articular fracture 
of the left patella.  The discharge summary for the veteran's 
hospitalization noted that he had been admitted for chronic 
difficulty with his left knee as a result of an on-the-job 
injury in 1972.  The final diagnoses on the veteran's 
discharge summary were torn medial meniscus of the left knee 
and articular fracture of the left patella.

On subsequent outpatient examination by Dr. J.F. in October 
1975, the veteran complained of recurrent aching discomfort 
in his left knee that had lasted for 2 months, a little 
swelling, and soreness along the medial side of the left 
patella.  He stated that he had no history of injury.  
Physical examination of the veteran revealed a little 
crepitus on flexion and extension along the medial side of 
the patella, but no joint line tenderness or mild effusion, 
and no instability.  X-rays were obtained and interpreted as 
showing very slight sharpness of the margin of the patella, 
narrowing of the medial joint space with early osteoarthritic 
changes, and the lateral joint space appeared normal.  The 
impression was synovitis of the left knee, and Dr. J.F. noted 
that, without evidence of any further injury, the veteran's 
left knee problem was related to his June 1972 on-the-job 
accident.  This assessment was changed to acute synovitis of 
the left knee, with possible internal derangement, on 
subsequent outpatient examination in September 1978.  

On outpatient examination by A.C.P, Jr., M.D., Watertown, NY, 
on August 15, 1979, the veteran complained of left knee 
swelling, increasing pain in the left knee and up the 
anterior thigh, and catching in the left knee along the 
medial joint line with flexion.  Physical examination of the 
veteran's left knee  revealed 1+ effusion, although it was 
difficult to determine how much effusion there was due to the 
obesity of the veteran's legs, and there was nearly full 
extension and full flexion, no tenderness to palpation, no 
instability on flexion and extension, some mild coarse 
crepitus, and some mild patellofemoral crepitus.  The 
impression was inflammation of the left knee, exact etiology 
unsure.  This impression was changed to mild synovitis of the 
left knee, secondary to post-traumatic arthritis, by Dr. J.F. 
following physical examination on August 29, 1979.

On outpatient examination by Dr. J.F. in June 1982, the 
veteran complained of knee locking and giving way.  It was 
noted that the veteran had developed post-traumatic knee 
arthritis and gradually increasing difficulty with the left 
knee.  Physical examination of the veteran's left knee 
revealed mild effusion, he lacked about 5 degrees of 
extension, he was very tender at the anteromedial joint line, 
no crepitus in the retropatellar region, and no ligamentous 
instability.  X-rays were obtained and interpreted as showing 
moderate to moderately advanced osteoarthritis of the left 
knee with narrowing of the joint space and marginal spurring 
of the patella indicative of significant patellofemoral joint 
disease.  The examiner opined that the veteran had 
intermittent knee locking presumably due to a loose 
cartilaginous fragment in his left knee related to his on-
the-job injury.  The impression was post-traumatic 
osteoarthritis of the left knee.  

The veteran underwent left knee arthroscopy at The House of 
the Good Samaritan Hospital, Watertown, NY, in March 1984.  
On admission, the veteran complained of a marked increase in 
his left knee problems, including catching.  Physical 
examination of the veteran's left knee on admission revealed 
that he lacked 10 degrees of extension, flexion to 110 
degrees, mild effusion, tenderness in the medial joint line 
and the medial femoral condyle, no significant retropatellar 
crepitus, and no instability.  X-rays were obtained and 
interpreted as showing moderately advanced osteoarthritis of 
the left knee.  The impression following admission was 
osteoarthritis of the left knee, post-traumatic.  The pre- 
and post-operative diagnoses at the time of the veteran's 
arthroscopy were osteoarthritis of the left knee.  

On outpatient examination by Dr. J.F. in February 1991, the 
veteran complained of some left knee swelling, pain, and 
aching discomfort.  Physical examination of the veteran's 
left knee revealed range of motion from 5 to 130 degrees, no 
effusion, no instability, and minimal crepitus.  X-rays were 
obtained and interpreted as showing moderately advanced 
changes of osteoarthritis in the left knee.  The impressions 
were post-traumatic arthritis of the left knee, secondary to 
an injury on June 6, 1972, and mild synovitis secondary to 
post-traumatic arthritis of the left knee.

Following a second on-the-job left knee injury that occurred 
on May 7, 1993, the veteran was seen by Dr. J.F. on May 11, 
1993.  The veteran stated that he caught his left foot in a 
stair riser at work and suffered a weight-bearing twisting 
injury to the left knee.  He also stated that he was unable 
to fully straighten his left knee and that it was painful on 
weight-bearing.  Physical examination of the veteran's left 
knee revealed moderate effusion, range of motion from 15 to 
120 degrees, no instability, negative McMurray's sign, and no 
crepitus.  X-rays were obtained and interpreted as showing 
moderately advanced osteoarthritis of the left knee.  Dr. 
J.F. stated that, although the veteran had suffered a new 
left knee injury, he also had a permanent partial disability 
from his previous on-the-job accident.  He also stated that 
all of the veteran's symptoms were related to his acute left 
knee injury.  The impressions were osteoarthritis of the left 
knee and acute synovitis, with possible torn lateral meniscus 
or acute articular fracture.  

On a VA Form 21-4138 received at the RO in October 1994, the 
veteran stated that, since an in-service left knee injury in 
November 1968, he had had consistent problems with his left 
knee.  He stated that he had suffered from "100 percent 
instability in the left knee area, such as locking up [and] 
giving out," and it was likely that he would need total left 
knee replacement surgery.  He stated that his employment and 
personal activities had been affected by his left knee 
problems.

It is noted that, by rating decision issued in May 1995, the 
RO denied the veteran's claim of entitlement to service 
connection for residuals of a left knee injury (which the RO 
characterized as a left knee disability, to include medial 
meniscal tear, patellar fracture, and osteoarthritis).  After 
the veteran perfected a timely appeal of this decision, the 
Board confirmed the denial of this claim in a decision issued 
on April 21, 1997.  This decision was not appealed and, 
therefore, it became final 120 days after the date that it 
was issued, or on August 21, 1997.  See 38 U.S.C.A. §§ 7104, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2003).

In a statement submitted to the RO in June 1995, the veteran 
disputed the sufficiency of his in-service treatment for a 
left knee abrasion and also challenged the results of his 
separation physical examination.  

In a statement submitted to the RO in December 1995, D.J.M. 
stated that he was an acquaintance of the veteran whom he had 
known since the summer of 1964.  The veteran had told D.J.M. 
that he had served in the Air Force in Vietnam and 
"mentioned that he was injured but never elaborated on the 
subject."  While working with the veteran, D.J.M. observed 
that there were times when the veteran started lifting heavy 
objects and then dropped to one knee and stated that he had 
been losing strength in his legs since his separation from 
service.  D.J.M. also observed the veteran's left knee giving 
out on several occasions at work prior to the veteran's June 
1972 on-the-job left knee injury.

On VA outpatient examination at VAMC Syracuse in August 2000, 
the veteran complained of left knee pain.  Physical 
examination of the veteran revealed no pertinent results, and 
the assessment included left knee pain.  

In June 2001, the veteran's service representative requested 
that the veteran's previously denied claim of entitlement to 
service connection for residuals of a left knee injury be 
reopened.  In response, the RO sent the veteran and his 
service representative a letter in October 2001 which 
requested that the veteran furnish new and material evidence 
to show that the claimed left knee disability had been 
incurred in or aggravated by service.  The evidence was 
requested to be submitted as soon as possible, preferably 
within 60 days of the date of this letter.  

By rating decision issued in January 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury (which the RO characterized 
as a left knee medial meniscal tear, patellar fracture, and 
osteoarthritis), concluding that new and material evidence 
had not been submitted sufficient to reopen this previously 
denied claim.  In response, the veteran's service 
representative submitted additional evidence that same month 
in support of this claim.  A review of this evidence 
indicates that it consists of a letter dated in November 2001 
from D.O.V.E., M.D., Watertown, NY (hereinafter, "Dr. 
D.E."), concerning the veteran's left knee problems, and a 
letter dated in January 2001 from E.M.P., the veteran's 
commanding officer at the time of his in-service left knee 
injury.  In his letter, Dr. D.E. stated that, "Evidently, 
based on [the veteran's] history, it is likely as not that 
the 1968 active duty injury had some connection to his 
current left knee condition."  In her letter, E.M.P. stated 
that, while assigned to the Consolidated Base Personnel 
Office, 8th Combat Support Group, Ubon Airfield, Thailand, 
she routinely received briefings from the master sergeant 
about other enlisted personnel under her command, including 
the veteran.  E.M.P. recalled that she had been briefed by 
the master sergeant that the veteran had reported at the 
start of duty on November 28, 1968, with a noticeable limp.  
The veteran had explained to the master sergeant that he had 
tripped and fallen on the edge of a roadway and had injured 
his left knee.  The veteran was sent to the dispensary where 
he received treatment for his injury and was assigned light 
duty for several days.  Finally, E.M.P. recalled that, 
although the veteran was on light duty for several days 
following his in-service accident, he favored his left knee 
for 3 or 4 more weeks.

On the basis of this evidence, the RO reopened the veteran's 
claim of entitlement to service connection for residuals of a 
left knee injury (which the RO characterized as a left knee 
medial meniscal tear, patellar fracture, and osteoarthritis) 
in a February 2002 rating decision (as noted above).  The RO 
concluded that, although new, the evidence that had been 
submitted was not material, and continued the denial of the 
veteran's (reopened) claim.

On a Notice of Disagreement received at the RO in March 2002, 
it was contended that VA had ignored "expert opinion and 
evidence" from the veteran's commanding officer at the time 
of his in-service left knee injury and the veteran's current 
orthopedic physician, Dr. D.E., who had reviewed all of the 
veteran's medical records and had provided a medical nexus 
between the veteran's service and his claimed residuals of a 
left knee injury.  

On outpatient examination at the CBOC in Watertown, NY, in 
October 2001, no pertinent complaints were noted.  Objective 
examination of the veteran revealed that he had 3 scars on 
his left knee, decreased left knee range of motion, and an 
increased size left knee joint.  The assessment included 
"restless leg syndrome."

In a Brief submitted to the Board on the veteran's behalf by 
his service representative in November 2002, it was contended 
that, although the veteran's separation physical examination 
had not demonstrated any evidence of residuals of a left knee 
injury, such evidence would have been present had more 
accurate diagnostic procedures such as magnetic resonance 
imaging (MRI) been available at the time of the veteran's 
separation from service.  Dr. D.E.'s November 2001 letter and 
E.M.P.'s January 2002 letter also were highlighted as 
evidence sufficient to grant this claim.


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from diabetes 
mellitus that is the result of in-service exposure to 
herbicide and from the residuals of a left knee injury 
incurred during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  
In addition, certain disease, if manifest to a degree of 10 
percent within one year after separation from service, will 
be presumed to have been incurred in service, absent 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus and 
arthritis are designated as such diseases at 38 U.S.C.A. 
§ 1101(3) (West 2002) and 38 C.F.R. § 3.309(a) (2003).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003). Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

A.  Diabetes Mellitus

As to the specific contention that the veteran was exposed to 
herbicides which resulted in the development of diabetes 
mellitus, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam between January 1962 and May 1975.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2003).  If 
a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, 
presumptive service connection is not the sole method for 
establishing causation.  Consequently, the Board will address 
whether service connection may be awarded for diabetes 
mellitus on a direct service incurrence basis.

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, including based on exposure to herbicides.  
Specifically, the Board finds that there is no evidence that 
the veteran served in Vietnam such that he is entitled to 
presumptive service connection for diabetes mellitus as a 
result of in-service herbicide exposure.  In this regard, the 
Board notes that the veteran has maintained consistently 
that, as part of his official duties while assigned to the 
8th Combat Support Group in Thailand, he traveled to Vietnam 
between September 1968 and September 1969.  However, as noted 
above, a detailed review of the veteran's service personnel 
records does not substantiate the veteran's contention that 
he traveled to Vietnam at any time during service.  None of 
the reporting or indorsing officials who completed personnel 
evaluations of the veteran during his period of service in 
southeast Asia noted that his official duties included any 
travel to Vietnam.  Additionally, a detailed review of the 
veteran's Air Force Form 7, "Airman Military Record," does 
not show that he served in Vietnam.  More importantly, NPRC 
concluded in April 2002 that there was no evidence that the 
veteran had served in Vietnam.  Although the Board 
acknowledges that the veteran was awarded the Vietnam Service 
Medal with 1 Bronze Service Star and the Republic of Vietnam 
Campaign Medal, the receipt of such awards does not 
demonstrate that the veteran, in fact, served in Vietnam at 
any time during his tour of duty in southeast Asia and, 
therefore, could be presumed to have been exposed to 
herbicides during such service.  Accordingly, under the law, 
the veteran is not entitled to a presumption of in-service 
exposure to herbicides because there is no evidence that he 
served in Vietnam.  

Turning to the veteran's entitlement to service connection 
for diabetes mellitus on other than a presumptive service 
connection basis, the Board notes that the veteran's service 
medical records and the initial post-service medical records 
are silent regarding the presence of diabetes mellitus.  The 
veteran was not diagnosed with diabetes mellitus until on or 
about 1993, more than 20 years after his separation from 
service.  Further, there is no competent medical nexus 
evidence between the veteran's service and the eventual onset 
of diabetes mellitus.  For example, none of the examiners who 
have treated the veteran for diabetes mellitus related it to 
the veteran's service or to any incident of service.  Thus, 
the evidence of record does not establish that the veteran's 
diabetes mellitus was shown in service or within one year 
thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

In this regard, the Board observes that the veteran is 
competent to provide lay statements as to the features or 
symptoms of an injury or illness.  Similarly, the veteran 
also is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to 
have sustained during service.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board recognizes that the veteran and his service 
representative have maintained that he was exposed to 
herbicides during service which resulted in the onset of 
diabetes mellitus on or about 1993.  As noted above, however, 
these statements are not supported by a detailed review of 
the veteran's service personnel records.  Additionally, the 
Board notes that, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran and his service representative lack 
such training and knowledge, they are not competent to render 
an opinion regarding the etiology or onset of diabetes 
mellitus, including based on exposure to herbicides.  
Therefore, the Board cannot assign any probative value to the 
lay assertions in the record of this claim that diabetes 
mellitus was incurred during service as a result of herbicide 
exposure or otherwise.

B.  Left Knee Disability

As a preliminary procedural matter the Board notes that 
during the pendency of this appeal, the RO found that lay and 
medical statements dated in January 2001, and in November 
2001, constituted new and material evidence, and that the 
claim for service connection for a left knee disability was 
reopened.  However, under Barnett, the Board is not bound by 
the RO's determination in this regard, and the Board must 
also review whether new and material evidence has been 
submitted to reopen this claim.  See Barnett v. Brown, 8 Vet. 
App. 1 91995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2002).

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in April 1997.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the April 1997 
Board decision consists of copies of letters dated in January 
2001 from E.M.P, and in November 2001 from D.O.V.E., M.D., 
which tends to suggest that the veteran's current left knee 
disability may be related to an in-service injury.  Based on 
a close review of this newly added evidence, the Board 
determines that new and material evidence has been presented 
sufficient to reopen the veteran's claim seeking entitlement 
to service connection for a left knee disability.  The 
evidence (in its entirety) is new, as it was neither 
previously of record nor previously considered by the Board 
in April 1997.  More importantly, the evidence is material in 
that it evidences the current existence of a left knee 
disability which may be related to service, which the lack 
thereof, was among the basis of the Board's denial in April 
1997.  This evidence must now be considered in light of all 
the evidence, both old and new, in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a left knee disability.  Having determined 
that new and material evidence has been added to the record, 
the veteran's previously denied claim seeking entitlement to 
service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the merits of the veteran's claim of entitlement 
to service connection for residuals of a left knee injury, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence is against this claim.  
Specifically, the Board finds that there simply is no 
credible medical evidence linking the veteran's currently 
diagnosed left knee problems to service or to any incident of 
service, to specifically include an in-service left knee 
abrasion that occurred in November 1968.  At the outset, the 
Board notes that the veteran was treated for a left knee 
abrasion during service in November 1968.  However, a 
detailed review of the veteran's service medical records 
indicates that this condition was acute, transitory, and 
completely resolved with in-service treatment.  It is of 
particular significance that the veteran certified, over his 
own signature, that he was in good health at the time of his 
separation physical examination in November 1969 and also 
reported no history, diagnosis, or treatment of residuals of 
a left knee injury.  More importantly, clinical evaluation of 
the veteran at his separation physical examination revealed 
that he had normal strength and range of motion in his lower 
extremities, including his left knee.  

In this regard, the Board also notes that, following service, 
Dr. J.F. provided medical nexus opinions between the 
veteran's post-service left knee disability and his two 
separate post-service on-the-job left knee injuries in June 
1972 and May 1993.  Significantly, the veteran denied any 
previous left knee symptomatology at the time of his initial 
post-service treatment for an on-the-job left knee injury in 
July 1972 (as noted above).  In October 1975, Dr. J.F. 
specifically concluded that, without evidence of any further 
injury, the veteran's left knee problem was related to his 
June 1972 on-the-job injury.  In February 1991, Dr. J.F. 
related the veteran's post-traumatic arthritis of the left 
knee, with secondary mild synovitis, to his June 1972 on-the-
job injury.  At the time of the veteran's second on-the-job 
left knee injury in May 1993, Dr. J.F. determined that, 
although the veteran had suffered a new left knee injury, he 
also had a permanent partial disability from his previous on-
the-job left knee injury in June 1972, and related all of the 
veteran's newly reported left knee symptoms to the second 
acute left knee injury in May 1993.  Because the veteran's 
voluminous post-service private treatment records do not 
provide any medical nexus between his currently diagnosed 
left knee problems and his service or any incident of 
service, to specifically include the in-service left knee 
abrasion that occurred in November 1968, such evidence cannot 
serve as a basis for granting the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury.

The same analysis applies to the medical opinion concerning 
the veteran's left knee disability that Dr. D.E. provided in 
November 2001.  In that opinion, Dr. D.E. stated that it was 
possible that the veteran's original in-service left knee 
injury in 1968 had left him with some residuals.  Critically, 
Dr. D.E. concluded that, based on a medical history provided 
to him by the veteran, it was as likely as not that the 
veteran's original in-service left knee injury in 1968 had 
some connection to his current left knee condition.  The 
Board notes that Dr. D.E. was not an eyewitness to the events 
surrounding the veteran's original in-service left knee 
injury that occurred in 1968.  More importantly, Dr. D.E. 
noted in his November 2001 letter that his opinion was based 
on a subjective medical history given to him by the veteran, 
thereby indicating that he had no actual knowledge of the 
veteran's in-service treatment for a left knee abrasion.  As 
noted above, there is no contemporaneous evidence in the 
veteran's service medical records that his in-service injury 
resulted in any left knee residuals.  Further, the examiners 
who treated the veteran's post-service left knee problems 
between 1972 and 1995 attributed them to his two post-service 
on-the-job left knee injuries.  Because the medical history 
provided by the veteran to Dr. D.E. is not supported by the 
contemporaneous service medical records, any medical opinion 
based on this reported medical history lacks credibility and 
is of less probative value than the medical evidence on the 
record of this claim contemporaneous to the veteran's period 
of service.  Cf. King v. Brown, 5 Vet. App. 19, 21 (1993) 
(credibility of a statement may not be presumed when the fact 
asserted is beyond the competence of the person making the 
assertion); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, such evidence also cannot serve as a basis for 
granting the veteran's claim of entitlement to service 
connection for residuals of a left knee injury.  

It is noted that the remaining evidence on which the veteran 
relies to establish his claim of entitlement to service 
connection for residuals of a left knee injury are lay 
statements alleging that these residuals were incurred 
following an in-service left knee abrasion.  In this regard, 
the Board notes that lay persons are not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Therefore, the Board cannot 
assign any probative value to the lay assertions in the 
record of this claim that residuals of a left knee injury 
were incurred in service.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, and for a left 
knee disability, to include arthritis.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, 
including based on exposure to herbicides, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened.

Entitlement to service connection for a left knee disability 
is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



